Citation Nr: 1704677	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  08-25 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right lower extremity shin splints.

2.  Entitlement to an initial compensable evaluation for left lower extremity shin splints.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from December 1998 to February 2007.  His DD 214 also lists 3 months and 28 days prior active service.

These matters came to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded in April 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2013, these matters were remanded to afford the Veteran a VA examination to assess the severity of his bilateral shin splints as the prior examinations were incomplete.  

In June 2015, VA correspondence was issued to the Veteran informing him that a VA examination would be scheduled through the VA Foreign Medical Program Office as he was living in Germany at that time.  06/03/2015 VBMS, VA Examination.

In November 2015, the Veteran filed a vocational rehab application indicating that he had an address stateside and that he would soon be moving.  In December 2015, the Veteran filed a compensation claim which reflected a new stateside address.  

A January 2016 Deferred Rating Decision reflects that VBMS shows that the Veteran was sent a letter indicating that an examination was requested for him in Germany but no actual examination request was of record.  Follow-up was requested.

A March 2016 Compensation & Pension Inquiry reflects that an examination was requested at the Washington D.C. VA Medical Center (VAMC).  The April 2016 Supplemental Statement of the Case reflects 'Notification of exam request cancellation due to no response from veteran, VAMC Washington DC, dated April 20, 2016.'  It is not clear whether the Veteran failed to respond to a notice or whether the Veteran failed to appear for the VA examination, as such notices are not of record.  

In light of the unusual circumstances of this case, involving an examination request for a Veteran living abroad who then returned stateside, the Veteran should be given another opportunity to attend a VA examination to assess the severity of his bilateral shin splints.  The notices issued to the Veteran must be associated with the virtual folder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to ascertain the severity of his bilateral shin splints.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  All notices issued to the Veteran must be associated with the virtual folder.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

Range of motion testing should be accomplished with regard to the knees and ankles.  The examiner must test and record the range of motion for the knees and ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups, expressed in terms of additional degrees of lost motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation of the knees and express an opinion as to the severity of such instability or subluxation. 

Any impairment to the tibia or fibula should be noted, to include whether there is nonunion or malunion and the degree of disability caused by malunion, if any.  The examiner should also note any injury to the muscles of the right and/or the left leg caused by the shin splints.

2.  After completion of the above, review the expanded record and readjudicate the initial increased rating issues.  If the benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

